DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The amendment filed Nov. 9, 2020 is sufficient for the Examiner to withdraw the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2006/0088260 – hereinafter Williams) in view of Fokoua et al. (US 2016/0236964 – hereinafter Fokoua) and Russell et al. (US 2005/0238301 – hereinafter Russell).
Regarding claim 1, Williams discloses a method comprising (Figures, [0006]-[0007]) forming a preform (corresponding to a preform assembly) for a photonic bandgap fiber by a plurality of capillaries (1) in a stack (corresponding to a matrix), drawing the stack in order to fuse the capillaries together into a preform suitable for drawing into an optical fiber and heating and drawing the stack in a one or two 
Therefore, based on the disclosures of Williams and Fokoua, it would be obvious to a person having ordinary skill in the art in a method to form a photonic bandgap fiber process a method including fabricating a microstructure core rod by heating and collapsing the plurality of capillary tubes to fuse together and in a drawing step.  
Williams and Fokoua fail to specifically disclose during the drawing step, performing the step of applying an external pressure to one or more selected regions in the preform assembly as the capillary tubes fuse together, the external pressure working against collapse within the one or more selected hollow regions and sufficient control to control distribution among the fusing capillary tubes forming the microstructured core rod such that the one or more selected regions resist collapsing during the drawing step.  However, as discussed above, Fokoua discloses capillaries fused together and an appropriate pressure differential can be used to assist this process and collapse gaps between the capillaries, and Williams ([0083]) further discloses for a given preform stack by drawing while pressurizing cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole than a relatively small hole during drawing.  Additionally, Russell ([0011]-[0020]) discloses a preform having a larger-scale approximation to the desired structure by forming the preform from capillaries having different selected hole diameters, but it is costly to manufacture capillaries of different internal diameters and to predict behavior during drawing and discloses an improved method of manufacturing including drawing the preform whilst controlling gas pressure in the holes connected to .
Claims 2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2006/0088260 – hereinafter Williams) in view of Fokoua et al. (US 2016/0236964 – hereinafter Fokoua) and Russell et al. (US 2005/0238301 – hereinafter Russell) as applied to claim 1 above, and further in view of Roberts et al. (US 2005/0185908 – hereinafter Roberts) and Allan et al. (US 2002/0136516 – hereinafter Allan).
Regarding claim 2, Williams (abstract, Figs. 10 and 11 and [0078]-[0079]) further discloses the preforms disclosed as suitable for being drawn into photonic bandgap (PBG) optical fibers, and discloses removal of capillaries and a larger diameter capillary (corresponding to a core tube) which supports cladding capillaries around a region left by removal of capillaries.  Williams fails to specifically provide details on the larger diameter capillary (i.e. core tube) is inserted.  However, Roberts (Fig. 6a and [0129]) discloses forming a hollow core by omitting capillary tubes from a stack and the larger circular capillary inserted into the stack.  Therefore, based on the additional teachings of Williams and Roberts, it would be obvious to a person having ordinary skill in the art, the preform assembly is arranged as a PBG assembly by removing a plurality of centrally-located capillary tubes to define a hollow core region of a predetermined size and inserting a larger diameter capillary (corresponding to a core tube) within the hollow core region.  Williams fails to disclose a predetermined size, defined as an N-pitch cladding diameter, wherein N is the number of capillary tubes removed across a central axis of the assembly.  However, Allan ([0008]) discloses removal of a portion of the photonic band-gap crystal material can be a change in pitch of the lattice.  Therefore, based on the teachings of Allan, it would be obvious to a person having ordinary skill in the art in the removing of capillary tubes to define a predetermined size is defined as an N-pitch cladding diameter, where N is the number of capillary tubes removed across a central axis of the assembly.
Regarding claim 4, Williams (Figs. 12a and 12b) discloses images of PBG fibers made with the preforms of Figs. 10 and 11, Williams discloses hollow regions comprise a set cells surrounding and 
Regarding claims 5-7, Russell (abstract and [0111]) further discloses applying pressures to tubes in a microstructured optical fiber preform to produce the desired hole shapes.  Accordingly, based on the additional teachings of Russell that pressure is controlled to produce desired tube shapes, and it would be obvious to a person having ordinary skill in the art, in controlling the pressure to produce the desired tube shape provides for minimizing shape irregularities.  Therefore, in the process controlling to produce desired hole shapes, which provides for minimizing shape irregularities, this provides for the external pressure is applied and controlled to minimize differences in strut length around the core tube in the drawn microstructure core rod, as claimed in claim 5, this provides for the external pressure is applied and controlling to maintain separation between the pair of nodes, reducing the tendency of the nodes to coalesce and pinch the shape of the associated cell, as claimed in claim 6, and provides for the external pressure is applied and controlling to maintain separation between the pair of nodes, thereby maintaining a strut of desired length and thickness, as claimed in claim 7.
Regarding claim 8, as discussed in the rejection of claim 1 above, Russel discloses applying increased or decreased pressure to selected holes during drawing to provide for a desired structure.  Russel ([0023]) further discloses regions may be pressurized to different pressures from each other, and Williams ([0083]) further discloses for a given preform stack by drawing the fiber while pressurizing the cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole .
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2006/0088260 – hereinafter Williams) in view of Fokoua et al. (US 2016/0236964 – hereinafter Fokoua) and Russell et al. (US 2005/0238301 – hereinafter Russell) as applied to claim 1 above, and further in view of Roberts et al. (US 2005/0185908 – hereinafter Roberts) and Allan et al. (US 2002/0136516 – hereinafter Allan) as applied to claims 2 and 4-8 above, and further in view of Gaeta et al. (US 2004/0228592 – hereinafter Gaeta).
Regarding claim 3, as discussed in the rejection of claims 1 and 8 above, Russel discloses applying increased or decreased pressure to selected holes during drawing to provide for a desired structure.  Russell ([0023]) further discloses regions may be pressurized to different pressures from each other, and Williams ([0083]) discloses for a given preform stack by drawing the fiber while pressurizing the cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole than a relatively small hole during drawing.  Williams and Russell fail to disclose the external pressure is applied to a hollow core region is controlled to create a core size of a predetermined ratio of final diameter to original N-pitch cladding diameter.  However, Gaeta ([0035] and abstract) discloses a core region maximum diameter and the pitch affect single or few moded operation of the fiber.  Therefore, based on the disclosure of Gaeta the core size and the pitch are result effect variables that affects the PBG fiber, it would be obvious to a person having ordinary skill in the art to optimize the core size and pitch cladding.  Additionally, Russell (abstract and [0111]) discloses applying pressures to tubes in a 
Regarding claim 15, in addition to the rejection of claim 4 above, Williams ([0295]) further discloses it is possible to control the diameters of the particular nodes during manufacture of fiber.  Additionally, as discussed in the rejection of claim 3 above, based on the disclosure of Gaeta the core size is a result effect variable that affects the PBG fiber, and it would be obvious to optimize and control the core size.  Further, Russell (abstract and [0111]) discloses applying pressures to tubes in a microstructured optical fiber preform and the sites of holes that are to be enlarged or reduced are identified and the corresponding pressures are applied to produce the required hole diameters.  Therefore, based on the disclosure of Williams, Russell, and Gaeta, it would be obvious to a person having ordinary skill in the art, subsequent to the step of drawing the preform controlling a process of drawing a hollow core fiber from the preform assembly to create a desired core diameter.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2006/0088260 – hereinafter Williams) in view of Fokoua et al. (US 2016/0236964 – hereinafter Fokoua) and Russell et al. (US 2005/0238301 – hereinafter Russell) as applied to claim 1 above, and further in view of Roberts et al. (US 2005/0185908 – hereinafter Roberts) and Allan et al. (US 2002/0136516 – hereinafter Allan) as applied to claims 2 and 4-8 above, and further in view of Gaeta et al. (US 2004/0228592 – hereinafter Gaeta) as applied to claim 15 above, and further in view of Jakobsen et al. (US 2004/0179796 – hereinafter Jakobsen).
Regarding claim 16, in addition to the rejection of claim 15 above, and as discussed in the rejection of claims 1 and 8 above, Russell discloses applying increased or decreased pressure to selected holes during drawing to provide for a desired structure.  Russell ([0023]) further discloses regions may be pressurized to different pressures from each other, and Williams ([0083]) discloses for a given preform stack by drawing the fiber while pressurizing the cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole than a relatively small hole during drawing.   Additionally, Jakobsen ([0174]) discloses a tube may be either open during drawing into cane, it may be sealed in the opposite end from with the drawing takes place, or preferably, the pressure may be controlled actively.  Therefore, based on the additional teachings of Williams, Russell, and Jakobsen, it would be obvious a person having ordinary skill in the art, in the step of controlling the process includes the step of sealing open end terminations of the preform assembly prior to drawing the hollow core fiber from the preform assembly.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2006/0088260 – hereinafter Williams) in view of Fokoua et al. (US 2016/0236964 – hereinafter Fokoua) and Russell et al. (US 2005/0238301 – hereinafter Russell) as applied to claim 1 above, and further in view of Roberts et al. (US 2005/0185908 – hereinafter Roberts) and Allan et al. (US 2002/0136516 – hereinafter Allan) as applied to claims 2 and 4-8 above, and further in view of Fini et al. (US 2016/0252673 – hereinafter Fini).
Regarding claim 9, Williams fails to disclose the photonic bandgap assembly further comprises one or more hollow shunt regions.  However, Fini ([0004], [0020]-[0021], [0033], [0038]-[0039] Fig. 2) discloses an alternative fiber produced using capillaries in a stack and draw technique having a 19-cell central hollow core located in the center, similar to fiber in Figs. 10 and 11 of Williams.  Fini discloses in addition to the hollow core, two additional 7-cell hollow regions having a smaller diameter than the core 
 Regarding claim 10, as discussed in the rejection of claims 1 and 8 above, Russell discloses applying increased or decreased pressure to selected holes during drawing to provide for a desired structure.  Russell ([0023]) further discloses regions may be pressurized to different pressures from each other, and Williams ([0083]) discloses for a given preform stack by drawing while pressurizing the cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole than a relatively small hole during drawing.  Based on the teachings of a larger diameter capillary (i.e. core), it would be obvious to a person having ordinary skill in the art, the shunt cores (i.e. shunt) are provided by a larger capillary, and it would be obvious to a person having ordinary skill in the art, based on the teachings of Williams, Fokoua, Russell, Roberts, and Fini, the step of applying pressure includes applying an additional external pressure, to at least one of the one or more hollow shunt regions.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2006/0088260 – hereinafter Williams) in view of Fokoua et al. (US 2016/0236964 – hereinafter Fokoua) and Russell et al. (US 2005/0238301 – hereinafter Russell) as applied to claim 1 above, and further in view of Roberts et al. (US 2005/0185908 – hereinafter Roberts) and Allan et al. (US 2002/0136516 – hereinafter Allan) as applied to claims 2 and 4-8 above, and further in view of Fini (US 2014/0270666 – hereinafter Pub’66) and Knight et al. (US 2005/0232560 – hereinafter Knight).
Regarding claim 11, Williams fails to disclose prior to beginning the drawing step, capillaries not selected to receive external pressure are sealed to create self-pressurization during the drawing step.  However, Pub’66 (Figs. 2, 10a, 10b, and 11, [0043]-[0044]) discloses an alternative fiber produced using capillaries in a stack and draw technique having a 19-cell central hollow core located in the center, similar to the Figs. 10 and 11 of Williams and the hollow core fiber having polarization modes.  Pub’66 ([0004]-[0007]) discloses the desire for hollow core fiber having a single polarization state for specific applications, such as a sensor, and discloses ([0055]-[0057]) selecting capillaries that facilitate polarization by sealing one group of capillaries differently from capillaries forming regular cells.  Therefore, based on the additional teachings of Pub’66, it would be obvious to a person having ordinary skill in the art, to modify the fiber of Williams, wherein the photonic bandgap assembly further comprises polarization by sealing one group of capillaries not selected to receive external pressure and one skilled in the art would recognize in sealing this will create self-pressurization during the drawing step.  
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2006/0088260 – hereinafter Williams) in view of Fokoua et al. (US 2016/0236964 – hereinafter Fokoua) and Russell et al. (US 2005/0238301 – hereinafter Russell) as applied to claim 1 above, and further in view of Roberts et al. (US 2005/0185908 – hereinafter Roberts).  
Regarding claim 12, in addition to the rejection of claim 1 above, Williams (abstract, Figs. 10 and 11 and [0078]-[0079]) further discloses the preforms disclosed as suitable for being drawn into photonic bandgap (PBG) optical fibers and discloses removal of capillaries and a larger diameter capillary (corresponding to a core tube) which supports cladding capillaries around a region left by removal of capillaries.  Williams in view of Fokoua fails to disclose the preform assembly is arranged as an anti-resonant preform assembly.  However, Roberts (Fig. 6a and [0053] and [0129]) discloses a similar microstructured fiber formed by capillary tubes and the core was formed by omitting 19 capillary tubes 
Regarding claims 13 and 14, as discussed in the rejection of claims 1 and 8 above, Russell discloses applying increased or decreased pressure to selected holes during drawing to provide for a desired structure.  Russell ([0023]) further discloses regions may be pressurized to different pressures from each other, and Williams ([0083]) discloses for a given preform stack by drawing the fiber while pressurizing the cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole than a relatively small hole during drawing.  Therefore, based on the additional disclosure of Williams, it would be obvious to a person having ordinary skill in the art, the external pressure is applied to one or more cladding tubes in the anti-resonant preform assembly, as claimed in claim 13 and the external pressure is applied to an interior core region, as claimed in claim 14.
Response to Arguments
Applicant's arguments filed Jan. 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the teachings of Russell are particularly directed to the process of drawing an optical fiber from an optical fiber preform, and not forming a “microstructure core rod” from a collection of capillary tubes, which is the subject matter of the present invention and there is no discussion or disclosure of pressurizing the initial capillary tubes as they are fused together during 
This is not found persuasive and the rejection is based on the combination of Williams, Fokoua, and Russell.  The Examiner maintains Williams in view of Fokoua provides for a drawing step, specifically the drawing step of the preform assembly into a microstructure core rod by heating and collapsing the plurality of capillary tubes to fuse together.  
The Examiner stated in the rejection Fokoua discloses capillaries fused together and an appropriate pressure differential can be used to assist the process and collapse gaps between the capillaries and Williams further discloses for a given preform stack by drawing while pressurizing cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole than a small hole during drawing.  Both Williams and Fokoua disclose heating in a drawing step to fuse capillaries, and both Williams and Fokoua disclose pressure can affect the capillaries during fusing.  The Russell reference is applied to further teach during a drawing process with capillary tubes the controlling of holes during fusion.  It is clear, Fokoua teaches capillaries fused together and pressure can assist the process and collapse gaps between capillaries and Russell teaches more details of pressure control including applying an increased or decreased pressure to create a pressure difference to provide for altering a structure during drawing.  It would be obvious to a person having ordinary skill in the art, the drawing process for drawing a preform assembly into a microstructured core rod is similar to a process from drawing a preform assembly into an optical fiber.  Therefore, the Examiner applied the Russell reference to teach providing a desired drawn structure (i.e.  in the method of Williams in view of Fokoua a microstructure core rod) by controlling the gas pressure in selected holes during drawing versus providing the desired drawn structure by controlling the internal diameter sizes of the capillary.  Therefore, the rejection is based on the combined teachings of Williams, Fokoua, and Russell as applied 
The arguments for the rejection of dependent claims 2-16 hinge upon the arguments over the rejection of claim 1 above.  Therefore, for the same reasons as stated for maintaining the rejection of claim 1, the Examiner also maintains the rejections of dependent claims 2-16.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741